DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shroud and vacuum source of claim 10 and plurality of wheels of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said nozzle apertures" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claim is referring to the nozzles or the apertures recited in claim 1. For the purposes of this examination, “said nozzle apertures” will be interpreted as “said apertures” as this appears to be applicant’s intent. 
Claim 10 recites “said shroud being held to said hydraulic motor.” While claim 1 recites the spindle of the grinder head being “securable to a hydraulic motor,” the hydraulic motor has not been positively recited as an element of the claimed grinder head, making it unclear if the hydraulic motor is necessary to meet the claims. For the purposes of this examination, “being held to said hydraulic motor” will be interpreted as “capable of being held to said hydraulic motor,” as this appears to be applicant’s intent (note that applicant’s figures do not show the motor). 
Claim 11 is rejected as indefinite due to dependency upon rejected claim 10.
Further regarding claim 11, the claim recites “the cleaning device of claim 10.” There is no antecedent basis for a cleaning device in the claims. For the purposes of this examination, “the cleaning device” will be interpreted as “the grinder head,” as this is examiner’s best understanding of applicant’s intent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser (DE 2362395, cited by applicant with translation) in view of Swiatowy (US 2018/0345459) and Adici et al (US 4806172).
Regarding claim 1, Walser teaches grinder head for removal of surface coatings comprising: a spindle (1) having a proximal end (top as viewed in fig 1) and a distal end (bottom) with a centrally disposed fluid conduit (1a) extending therebetween, said proximal end of said spindle securable to a hydraulic motor for rotation thereof ([0017]; can be rotatably mounted; note that hydraulic motor is not positively recited as a part of the grinder head), said fluid conduit having an inlet (1c) fluidly coupled to a high pressure fluid source (7); a spinner member (3) having a centrally disposed hub (6) secured to a distal end of said spindle (fig 1), said spinner member having an outer rim (outer edge), a lower surface of said spinner member having a plurality of apertures (5) fluidly coupled to said spindle fluid conduit; a plurality of cutting tips (4) releasably secured to a lower surface of said outer rim (fig 1), said cutting tips positioned outboard from said spray nozzles with a frontal face secured at a predetermined angle and distance from a roadway for grinding paint strips therefrom (angle shown in fig 1; distance from a roadway is intended use which does not limit the structure of the claimed grinder head); whereby said cutting tips and apertures expedite removal of roadway paint strips by a combination of grinding and high pressure fluid (function provided by inclusion of fluid and cutting tips).
Walser does not teach a plurality of spaced apart bridges extending outwardly from said hub in a spoke-like format. Swiatowy teaches a grinder head for removing surface coatings including a spinner member with a hub (20) and spinner member (36) having a plurality of spaced apart bridges (40) extending outwardly from said hub in a spoke-like format (as shown in fig 2). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to form the spinner member of Walser to have a plurality of spaced apart bridges extending outwardly from the hub in a spoke-like format (necessitating the apertures being formed in a lower surface of the bridges) in order to allow the spinner member to flex at individual bridges, allowing independent force to be applied to each cutting tip at taught by Swiatowy ([0007], [0019]). 
Walser does not teach a spray nozzle attached to each aperture. Adici teaches a head for removal of surface coatings including a plurality of apertures (30a) in a spinner head (30) and including a spray nozzle (70a, 70b, 70c) attached to each said aperture (figs 3, 4), each said spray nozzle for dispensing high pressure fluid (col 3, lines 43-49). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include spray nozzles in each aperture of Walser for dispensing high pressure fluid, as nozzles are capable of reaching higher pressures than apertures alone and these pressures increase the ability for material removal while limiting water usage as taught by Adici (col 5, lines 18-27).
Regarding claim 4, Walser, as modified, teaches all the limitations of claim 1 as described above. Walser does not teach each cutting tip is held in position by an adjoining fastener. Swiatowy further teaches cutting tips (60), wherein each cutting tip is held in position by an adjoining fastener (58; fig 2; [0017]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to hold each cutting tip of Walser in place by an adjoining fastener in order to allow easy replacement of cutting tips as necessary.
Regarding claim 5, Walser, as modified, teaches all the limitations of claim 1 as described above. Walser does not teach the bridges fluidly coupled to said spindle fluid conduit and said apertures by a common conduit. Adici further teaches bridges (see bridge configuration shown in fig 8) fluidly coupled to a spindle fluid conduit (71; shown in fig 2) and apertures (fig 2) by a common conduit (72) positioned internal to the spinner member (as shown in fig 2). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a common conduit to fluidly couple the bridges with the fluid conduit and apertures of Walser in order to achieve the predictable result of distributing the fluid to the nozzles as taught by Adici (col 3, lines 36-42). 
Regarding claim 6, Walser, as modified, teaches all the limitations of claim 5 as described above. Swiatowy further teaches the spinner member has between five and nine spaced apart bridges (fig 2).
Regarding claim 7, Walser, as modified, teaches all the limitations of claim 5 as described above. Walser does not teach a particular number of spray nozzles per bridge. However, Adici teaches the number of nozzles may be selected according to necessity such that the locus of the nozzles overlap (col 4, lines 9-16). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed number of nozzles in each bridge, as the number of nozzles is a results effective variable determining the coverage and overlap of the spray as taught by Adici (col 4, lines 9-16). 
Regarding claim 9, Walser, as modified, teaches all the limitations of claim 1 as described above. Adici further teaches said spray nozzles are threadedly attached to said apertures (fig 4). 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser, Swiatowy and Adici as applied to claim 1 above, and further in view of Latham (US 2017/0037724).
Regarding claim 2, Walser, as modified, teaches all the limitations of claim 1 as described above. Walser does not teach the cutting tip includes a polycrystalline diamond cutting material. Latham teaches a grinder head for removal of surface coating wherein a frontal face of a cutting tip (134) includes a polycrystalline diamond cutting material ([0025]). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to form the frontal face of the cutting tips of Walser out of polycrystalline diamond cutting material, as this material is known to be suitable for use as a cutting bit for removing surface coatings as taught by Latham ([0025], [0002]). 
Regarding claim 3, Walser, as modified, teaches all the limitations of claim 1 as described above. Walser does not teach the cutting tip is carbide coated. Latham teaches a grinder head for removal of surface coating including a cutting tip (134) which is carbide coated ([0025]). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to form the cutting tips of Walser out of a carbide material, as this material is known to be suitable for use as a cutting bit for removing surface coatings as taught by Latham ([0025], [0002]). 
Claim(s) 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walser, Swiatowy, and Adici as applied to claim 1 above, and further in view of Cernota (DE 202014009368, cited by applicant with translation).
Regarding claim 8, Walser, as modified, teaches all the limitations of claim 1 as described above. Walser further teaches the high pressure fluid is water ([0040]). Walser does not teach the water is pressurized between 25000 and 40000 psi. Cernota teaches a grinder head for removal of surface coatings wherein high pressure water is supplied between 25000 and 40000 psi ([0049]; 2500 bar is equal to 36259 psi, within the claimed range). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to supply the water of Walser between 25000 and 40000 psi in order to allow the water to effectively remove material from the desired surface as taught by Cernota ([0049]). 
Regarding claim 10, Walser, as modified, teaches all the limitations of claim 1 as described above. Walser does not teach a shroud with an exhaust aperture. Cernota teaches a grinder head including a shroud (29) having a top, sides, and an open bottom (as shown fig 3), said top of shroud capable of being held to a hydraulic motor (19), said shroud including an exhaust aperture (indicated by air flow arrows 44 exiting top of shroud in fig 3) coupled to a vacuum source (17; fig 1) for collection of surface materials removed from a roadway. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a shroud and vacuum source in the grinder head of Walser in order to effectively dry the work surface as taught by Cernota ([0050]). 
Regarding claim 11, Walser, as modified, teaches all the limitations of claim 10 as described above. Walser does not teach a plurality of wheels supporting said shroud and positioning said cutting tips a predetermined distance away from the road surface. Cernota further teaches a plurality of wheels (15, 16) supporting said shroud (fig 1, 3) and positioning said cutting tips a predetermined distance away from the road surface (fig 3). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wheels to the grinder head of Walser in order to allow the head to be moved and steered along a work surface as taught by Cernota ([0040]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinder heads are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723